PER CURIAM.
We affirm the trial court’s denial of appellant’s 3.850 post-conviction relief motion asserting a claim pursuant Heggs v. State, 759 So.2d 620 (Fla.2000). This affirmance is without prejudice to appellant to present the double jeopardy claim, raised for the first time on direct appeal, to the trial court for resolution. See Colon v. State, 738 So.2d 1023 (Fla. 4th DCA 1999) (conviction for one count of misdemeanor DUI reversed because a charge of misdemeanor DUI “is a lesser included offense of DUI with an accident,” which would allow a defendant to be sentenced twice for the same offense).
POLEN, C.J., STONE and KLEIN, JJ., concur.